Citation Nr: 1716257	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant's deceased husband had qualifying active military service for purposes of establishing basic eligibility for VA dependency and indemnity compensation (DIC) benefits based on service connection for the cause of his death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The deceased served in the American Merchant Marine from April 1968 to April 1972.  He died in March 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Phoenix, Arizona.  

In January 2015, the Board remanded the appeal for additional development. 

The appellant was scheduled for a Board videoconference hearing in May 2012 but did not appear for the hearing.  She did not request that the hearing be rescheduled; thus, the hearing request is considered withdrawn. 


FINDING OF FACT

The deceased's only verified service was in the American Merchant Marine from April 1968 to April 1972.  He did not serve in the United States Coast Guard.


CONCLUSION OF LAW

The criteria for establishing active military service based on service as an American Merchant Marine for the purposes of establishing basic eligibility for VA DIC benefits are not met.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.7 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The issue turns on statutory interpretation.  Thus, because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  No further action is required pursuant to the VCAA for this claim.

The appellant contends that her husband had qualifying "active military service" from April 1968 to April 1972 with the U.S. Coast Guard, such that she meets the basic eligibility criteria for VA DIC benefits.  Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§101 (2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), the service of certain groups who rendered service to the Armed Forces of the United States shall be considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs" if the Secretary of Defense designates the group for such consideration based upon the factors listed in the statute.  Pursuant to that statute, the Secretary of Defense promulgated regulations establishing detailed criteria by which to determine whether a group qualifies for consideration as active duty under the Public Law, and delegating to the Secretary of the Air Force the power to determine whether specific groups so qualify.  In accordance therewith, the Secretary of the Air Force determined that the service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard US Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, will be considered active duty. See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7 (x)(15) (2014) (certifying as "active military service" the service of American Merchant Marines in Oceangoing Service during the period from December 7, 1941, to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 (1998). 

Under 38 C.F.R. § 3.7, active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15). Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.

In the present case, the record on appeal contains a good deal of evidence reflecting that the appellant's deceased husband's only service was with the Merchant Marines, and that such service began in April 1968.  The appellant's husband himself identified his service as "Merchant Marine" on an application for VA benefits he filed in February 1993, and the record contains multiple documents entitled "Certificate of Discharge to Merchant Seaman" reflecting his service from 1968 to 1972 aboard various vessels owned by the Mobil Oil Corporation.  After considering this evidence, the RO, in March 1993, denied his claim for compensation, concluding that he did not have the qualifying service necessary to establish basic eligibility for VA benefits.

Significantly, however, since that time, a DD Form 214 (Certificate of Release or Discharge from Active Duty) has been associated with the claims file.  The certificate, on its face, appears to reflect that the appellant's deceased husband served on active duty in the U.S. Coast Guard from April 1968 to April 1972, for a total of 3 years, 11 months, and 26 days, and that he was honorably discharged.  There are no descriptors or qualifying statements on the certificate to suggest that his service during that time was as a Merchant Marine or was otherwise anything other than active duty service.

As a general matter, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2014); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  However, in this case, because there appeared to be a patent inconsistency between the information contained on the relevant DD Form 214 and the evidence otherwise of record, the Board in January 2015 remanded the case in effort to seek clarification from the service department as to the nature of the deceased's service.

In compliance with the January 2015 Board remand, the AOJ attempted to verify the deceased's service with the U.S. Coast Guard, specifically to verify if the deceased's service was in the U.S. Coast Guard or American Merchant Marine.     In a June 2016 response, the U.S. Coast Guard indicated that it was unable to verify the deceased's service in the U.S. Coast Guard.  However, the U.S. Coast Guard was able to verify the deceased's service in the American Merchant Marine, as the U.S. Coast Guard maintained the American Merchant Marine service records.  

As the U.S. Coast Guard's finding revealed, the only verified service was in the American Merchant Marine.  Therefore, the Board considers the U.S. Coast Guard finding of having only verified service in the American Merchant Marine to be binding and conclusive evidence that the deceased's service was only in the American Merchant Marine.  As active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941 to August 15, 1945, and the deceased in this case served in the Merchant Marine from April 1968 to April 1972, well outside the established qualifying period, the Board finds that the basic eligibility criteria for DIC benefits are not met and that the claim must be denied as a matter of law.   Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

The basic eligibility criteria for DIC benefits are not met; the appeal is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


